Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 1 of 11 PageID #: 196




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              ) Case No. 1:18 CR 98 SNLJ (ACL)
                                                )
BARRETT C. SWAN,                                )
                                                )
                      Defendant.                )

                          REPORT AND RECOMMENDATION

       This matter was referred to the undersigned United States Magistrate Judge pursuant

to 28 U.S.C. § 636(b). Pending before the undersigned is Defendant Barrett Swan’s Motion

to Suppress Evidence (Doc. 35) and a Motion to Sever Counts (Doc. 46). First, Swan

requests the suppression of an incriminating statement he made while in custody at the

Florissant Police Station. Swan argues that he had not received the benefit of the Miranda

warning prior to making the statement. He further claims his statement was made during an

attempted interview by the arresting officer.

       The Government filed a Brief in Opposition to the Motion wherein it characterized

Swan’s statement as being spontaneous and not in response to interrogation. (Doc. 39.)

Following an evidentiary hearing, both parties submitted memoranda. (Docs. 54, 55.)

       Swan’s Motion to Sever requests that Counts I and II of the Indictment be severed for

trial so that he will not “be deprived of an appreciable chance for an acquittal due to unfair

prejudice.” (Doc. 46 at 2.) The Government opposed this Motion, arguing that joinder was



                                                                                    Page 1 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 2 of 11 PageID #: 197




proper “because the offenses are of the same or similar character,” and “Swan will not be

prejudiced by the joinder of offenses.” (Doc. 47 at 5.)

       In consideration of the pleadings identified above, as well as the single exhibit

admitted into evidence, the undersigned recommends that the following findings of fact and

conclusions of law be adopted and that the Defendant’s Motions be denied.

                                     I. Findings of Fact

       Swan is charged with two counts of possessing a firearm1 after having previously

been convicted of a felony. The first unlawful possession is alleged to have occurred on May

26, 2018; the second on August 1, 2018. Swan has prior felony convictions for drug

trafficking from 2004 and 2006. Id. Swan does not request the suppression of any evidence

related to Count I.

       On August 1, 2018, Florissant Police Department Officer Jonathan Kemp was on

routine patrol. At approximately 3:20 a.m., he observed a red Ford Edge fail to stop at a stop

sign. Officer Kemp initiated a traffic stop and the vehicle stopped. It was driven by a

female; and there was a male passenger in the front passenger seat.

       Officer Kemp requested identification from both of the occupants. The driver

provided her driver’s license. Officer Kemp confirmed that she had a valid license and no

arrest warrants. The information provided by the passenger, however, did not match the

man’s appearance. The passenger provided the social security number and date of birth for a

female. Officer Kemp approached the vehicle again to advise the passenger that the

information he provided was inconsistent with his appearance. The passenger was given a
1
  Both firearms were Smith and Wesson brand nine millimeter handguns. The model
number and serial number for each were different; Count I involved a Model SD9VE while
Count II involved a Model M&P 9 Shield.
                                                                                   Page 2 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 3 of 11 PageID #: 198




second opportunity to provide his identification. Officer Kemp explained that if the

passenger did not provide valid identification, he would be taken to the police department to

be fingerprinted.

       The passenger provided his correct name and social security number. When Officer

Kemp ran that information on the computer in his patrol car, he learned that the passenger,

Barrett Swan, had an active federal arrest warrant. Officer Kemp returned to the red Ford

Edge and asked Swan to exit the vehicle. Swan was placed under arrest for the active

warrant. As soon as Swan exited the passenger seat, Officer Kemp observed a handgun lying

in that seat. The driver was immediately directed to exit the vehicle. Swan was handcuffed

and the handgun secured. It was a nine millimeter Smith and Wesson with one live round in

the chamber and seven additional rounds in the magazine.

       Officer Kemp placed Swan in his patrol vehicle for transport to the police station.

Swan asked Officer Kemp if he could say goodbye to the driver. Officer Kemp obliged the

request. While Swan was saying goodbye to the woman, he told her something to the effect

of “I’m finished,” or “I’m done.”

       Officer Kemp issued the driver three citations, including: failure to stop at a stop

sign, failure to register the vehicle, and failure to maintain insurance. The driver was

released from the scene.

       Swan, on the other hand, was taken to the police station. Swan was processed in the

holdover room, which is where individuals in custody are booked and provided with a

change of clothes. During this process, Officer Kemp explained that when the booking

process was complete, Swan “would be escorted to an Interview Room and given the

opportunity to talk about the firearm.” (Doc. 53, Suppression Hearing Transcript, hereinafter
                                                                                    Page 3 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 4 of 11 PageID #: 199




Tr., at 14.) In response to that information, Officer Kemp recalled that Swan stated

something like “‘I’m not going to talk; we both know what you found in the car, and I’d

rather be in the situation I’m in now than the situation that I was in in the past when I was

shot and didn’t have anything on me.’” Id. Swan had not been given the Miranda warning

at that time. Officer Kemp noted that when an interview of a suspect is anticipated, he

typically advises the person “that upon completion of the booking process, that they’ll be

escorted to the Interview Room to speak further about the case involved.” (Tr. 20.) In

consideration of Swan’s statement, Officer Kemp ceased talking to Swan.

       Officer Kemp contacted the investigating officer, Task Force Officer (TFO) Brian

Eggers, to advise Eggers that Swan had been arrested. It was a short conversation as it was

near 4:00 a.m. TFO Eggers had some follow-up communication with Officer Kemp. During

one of the conversations, Officer Kemp relayed Swan’s statement about why Swan possessed

the firearm. Nearly four weeks after the incident, TFO Eggers prepared his written report

and memorialized what he recalled of Officer Kemp’s recollection of Swan’s statement, as

follows:

       Prior to the interview, SWAN told Kemp “I’m not going to talk. We both
       know what you found in the car. I’d rather be in the situation I’m in now
       than be in the situation I was in in the past when I was shot without anything
       on me.”

See Def.’s Ex. A, ¶ 3. Officer Kemp’s report did not include a summary of Swan’s statement

about possessing the firearm. During cross-examination, he explained “At the time I didn’t, I

guess, fully understand the relevance that it would ultimately play.” (Tr. 15.) Officer Kemp




                                                                                    Page 4 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 5 of 11 PageID #: 200




wrote his report at the conclusion of his shift on August 1, 2018.2 Although he was asked to

provide a supplemental report concerning Swan’s statements, Officer Kemp did not prepare a

supplement; he understood TFO Eggers was including the information in his report.

        Prior to leaving the scene, the driver claimed the firearm. Officer Kemp advised the

driver that if she had paperwork to confirm her ownership of the gun, she could bring it to

the station and the paperwork would be attached to the report. The driver never submitted

any documentation related to the firearm.

                                   II. Conclusions of Law

        Swan requests suppression of his statement related to the possession of the firearm.

The Government has agreed that it will not offer Swan’s statement, “I’m not going to talk,”

as that was an invocation of his right to not make a statement. The Government argues that

the remainder of the statement is admissible in that it was spontaneous and not in response to

interrogation. Swan does not challenge his statements while in custody at the site of the

traffic stop.

        Swan further requests that the two offenses charged in the Indictment-- felon in

possession of a firearm on May 26, 2018 (Count I) and August 1, 2018 (Count II)--be

severed for trial. He alleges that “joinder of the offenses is unfairly prejudicial” and he “will

be deprived of an appreciable chance for an acquittal due to unfair prejudice.” (Doc. 46 at 1-

2.)

        The undersigned will address each of Swan’s requests in turn.
2
   Officer Kemp’s narrative portion of his report reflected that the date of the incident was
August 8, 2018. The General Information page, however, identified the correct date of the
incident, August 1, 2018. Officer Kemp could not recall why the incorrect date was listed in
his narrative. TFO Eggers’ written report also included the incorrect date as Eggers used
Kemp’s narrative to assist him in writing his report.
                                                                                     Page 5 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 6 of 11 PageID #: 201




II.A. Swan’s statement is admissible at trial.

       Generally, statements to law enforcement officers are subject to those procedures set

out in Miranda v. Arizona, 384 U.S. 436 (1966). Miranda instructs that law enforcement

officers must inform a suspect of his or her rights prior to questioning. Id. at 444. The

Miranda rights, however, are required only when the suspect is in custody and subjected to

interrogation. Id. at 477-78. See also United States v. Head, 407 F.3d 925, 928 (8th Cir.

2005). Custodial interrogation means questioning initiated by a law enforcement officer

after a suspect has been taken into custody. Illinois v. Perkins, 496 U.S. 292, 297 (1990).

       Here, it is undisputed that Swan was in custody when he was being processed at the

police station following his arrest on a federal warrant. “This case, therefore, turns on

whether [Swan] was being interrogated when he made a statement without the benefit of the

Miranda warning.” United States v. McGlothen, 556 F.3d 698, 701 (8th Cir. 2009) (citing

United States v. Londondio, 420 F.3d 777, 783 (8th Cir. 2005)).

       Interrogation includes both direct questioning by officers and words or actions that

officers should know are “‘reasonably likely to elicit an incriminating response from the

suspect.’” Londondio, 420 F.3d at 783 (citations omitted). The Eighth Circuit “ha[s]

repeatedly held that ‘[a] voluntary statement made by a suspect, not in response to

interrogation, is not barred. . .and is admissible with or without the giving of Miranda

warnings.” United States v. Turner, 157 F.3d 552, 556 (8th Cir. 1998) (citations omitted).

       Swan argues that his statements were made during an attempted interview. (Doc. 54

at 5-6.) Officer Kemp, however, did not directly question Swan regarding the firearm.

Swan’s statement was made in response to Officer Kemp’s explanation that following the

booking process, Swan would be taken to an Interview Room where he would have an
                                                                                    Page 6 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 7 of 11 PageID #: 202




opportunity to make a statement. Swan’s view that Officer Kemp attempted to interview him

is based primarily on one sentence from TFO Eggers’ written report (Def.’s Ex. A at ¶3) and

Eggers’ testimony (Tr. 38). TFO Egger’s report stated that “Kemp later attempted to conduct

an interview of SWAN.” See Def.’s Ex. A at ¶3.

       The record of this case does not support Eggers’ characterization that Kemp

attempted to interview Swan.3 TFO Eggers was not present during the booking procedure;

his report reflects a second hand assessment of Kemp’s oral summary of the circumstances

under which Swan made the statement. The undersigned finds Officer Kemp’s testimony to

be credible. Officer Kemp routinely advised suspects of what would happen following the

booking process. Such explanation of procedure is not interrogation. Additionally, Swan’s

response that he was “not going to talk,” is consistent with Officer Kemp’s testimony that he

was simply advising Swan he’d have an opportunity to make a statement. Swan’s statement

was made in the holdover area during processing and not the Interview Room.

       With the conclusion that Swan was not being interrogated at the time he made the

incriminating statement, an inquiry regarding whether Officer Kemp’s words or actions were

reasonably likely to elicit an incriminating response is required. In light of the analysis

above, Officer Kemp’s explanation about there being an opportunity for Swan to participate

in an interview after the booking process was completed was not designed to elicit an

incriminating response. See Head, 407 F.3d at 929 (officer could not have predicted that

informing suspect that he wanted “to talk to [suspect] about what had occurred that morning”

would elicit an incriminating statement). The fact Officer Kemp’s statement resulted in
3
  Furthermore, TFO Eggers’ report reflects Swan’s statements were made “prior to the
interview.” This is consistent with Officer Kemp’s testimony that his statement that resulted
in Swan’s incriminating statement occurred during booking in the holdover area.
                                                                                     Page 7 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 8 of 11 PageID #: 203




Swan making a spontaneous and incriminating statement could not have been predicted by

Officer Kemp.

       Swan’s Motion to Suppress the incriminating statements he made while in custody at

the police station should be denied.

II.B. Motion to Sever

       Swan asks that Count I be severed from a trial of Count II of the Indictment. The first

count encompasses conduct related to an alleged unlawful possession of a firearm by Swan

on May 26, 2018, while Count II relates to the same conduct on August 1, 2018, with a

different firearm. Each charge is alleged to have been committed on different days; more

than two months apart. Swan alleges that separate trials are required under Fed.R.Crim.P.

Rule 14 “if joinder of the offenses in an indictment appear to prejudice the defendant.” (Doc.

46 at 1.) More particularly, Swan argues that trying the two counts in one trial will result in

prejudice:

       because the jury will likely use evidence of one count to infer guilt [of] the
       other count by way of assuming Mr. Swan has a propensity to commit the
       charge[d] crimes. The jury is likely to cumulate the evidence to find guilt
       on all crimes joined when it is possible that the jury might not find guilt if
       the crimes are considered separately. Even if the jury is cautioned in a limited
       instruction, Mr. Swan is likely to suffer disadvantage because the jury is apt
       to disregard the presumption of innocence due at the outset of the trial for
       both counts because multiple, separate crimes are charged.

(Doc. 46 at 1-2.)

       The Government asserts that joinder of the two counts is proper under Fed.R.Crim.P.

Rule 8(a) because the offenses are of the same or similar character and joinder does not

prejudice Swan because the evidence of each offense would be admissible under FRE

404(b). (Doc. 47 at 5.)
                                                                                    Page 8 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 9 of 11 PageID #: 204




       Different offenses may be charged as separate counts in the same indictment pursuant

to Federal Rule of Criminal Procedure 8(a), which states:

       The indictment or information may charge a defendant in separate
       counts with 2 or more offenses if the offenses charged – whether
       felonies or misdemeanors or both – are of the same or similar character,
       or are based on the same act or transaction, or are connected with or
       constitute parts of a common scheme or plan.

The two unlawful possession of a firearm charges are of the same or similar character. Both

counts alleged Swan possessed a firearm at a time when he was a previously convicted felon.

The only differences are the dates of the offenses and the firearms that were possessed. The

prior conviction information for each offense is the same.

       Courts permit joinder when “the two counts refer to the same type of offenses

occurring over a relatively short period of time, and the evidence of each overlaps.” United

States v. Boyd, 180 F.3d 967, 981 (8th Cir. 1999) (quoting United States v. Shearer, 606 F.2d

819, 820 (8th Cir. 1979). As argued by the Government, the Eighth Circuit has affirmed

joinder of felon in possession offenses in prior cases that are similar to Swan’s Indictment.

See United States v. Garrett, 648 F.3d 618, 625 (8th Cir. 2011) (joinder appropriate where

two felon in possession counts occurred 15 months apart, the offenses were predicated on the

same felony, and “evidence of each offense would have been admissible under Rule 404(b)

to prove the other in separate trials.”).

       Fed.R.Crim.P. Rule 14 provides “[i]f the joinder of offenses. . .in an indictment. . .

appears to prejudice a defendant or the government, the court may order separate trials of

counts,. . .or provide any other relief that justice requires.”

       “It is well-settled that defendants are not entitled to severance merely because they

may have a better chance of acquittal in separate trials.” Zafiro v. United States, 506 U.S.
                                                                                    Page 9 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 10 of 11 PageID #: 205




534, 539 (1993); see also, Layton v. South Dakota, 918 F.2d 739, 744 (8th Cir. 1990).

Federal Rule of Evidence 404(b) permits the use of a crime, wrong, or other act to prove

“motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” If the unlawful possession of a firearm charges were tried separately, the

question of whether evidence of one unlawful possession would be permitted in a trial of the

other would be determined by the trial judge. That being said,

       When who committed a crime is at issue, for example, Rule 404(b) says
       evidence of other crimes “may be admissible” to show identity. The most
       common form of evidence offered to prove identity is modus operandi
       evidence (i.e., evidence that shows a defendant’s distinctive method of
       operation).

United States v. Smith, 103 F. 3d 600, 603 (7th Cir. 1996).

       In consideration of the commonalities between the two counts in the instant

Indictment, the record of the case supports the admissibility of the conduct underlying each

in separate trials under 404(b). Thus, Swan has not and cannot meet his burden of showing

that he would have an appreciably better chance of an acquittal in a separate trial of each

count. United States v. Midkiff, 614 F.3d 431 (8th Cir. 2010) (denial of severance of fraud

and tax charges upheld where evidence proving each charge would be also admissible in a

separate trial of other similar charges). As a result, Fed.R.Crim.P. Rule 14 does not require

the severance of Count I from Count II.

       In the course of Swan’s trial, should the facts developed in the Government’s case fail

to meet one of the Fed.R.Crim.P. Rule 8(a) requirements, Swan may renew his motion for

severance based on the circumstances at that time. Accordingly, the undersigned

recommends that the Motion for Severance of Counts be denied without prejudice.


                                                                                  Page 10 of 11
Case: 1:18-cr-00098-SNLJ Doc. #: 56 Filed: 04/15/19 Page: 11 of 11 PageID #: 206




                                         III. Conclusion

         In accordance with the Memorandum above,

         IT IS HEREBY RECOMMENDED that the Defendant’s Motion to Suppress

Evidence (Doc. 35) and Motion to Sever Counts (Doc. 46) be denied.

         Further, the parties are advised that they have fourteen days, or not later than April

29, 2019, within which to file written objections to this Report and Recommendation, unless

an extension of time for good cause is obtained. Failure to file timely objections may result

in a waiver of the right to appeal questions of fact. Thompson v. Nix, 897 F.2d 356 (8th Cir.

1990).

                                              _____________________________________
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of April, 2019.




                                                                                     Page 11 of 11
